Title: To Thomas Jefferson from J. A. Bingham, 24 June 1822
From: Bingham, J. A.
To: Jefferson, Thomas


Dear Sir
Rockville, Md.
June 24. 1822.
In presenting to the People of the United States, proposals for so important a work as the  one which is here enclosed, I have thought it no less prudent than respectfull, to make the object known in the commencement, to one who has bourne so conspicuous a part in the formation and administration of our government as yourself. Under this impression, sir, I have taken the liberty to address a prospectus to you, and to state, that an expression of your views respecting it, will be truly gratifying, and may be, beneficial, to me, should you deem it worthy the attention, and the task not too laborious, it will give me pleasure to forward the work for your inspection, previous to its going to press.With sentiments of high esteem, Sir, very truly, your FriendJ. A. Bingham